Order unanimously affirmed, with costs. Memorandum: Plaintiff appeals from an order denying her motion to resettle a stipulation and order settling her action against defendant on the grounds that the stipulation was based on mistake and that defendant has not complied with the terms thereof. "Only where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake or accident, will a party be relieved from the consequences of a stipulation made during litigation (Matter of Frutiger, 29 NY2d 143, 149-150)” (Hallock v State of New York, 64 NY2d 224, 230); the record here is devoid of such evidence. Plaintiff’s remedy for defendant’s alleged noncompliance with the terms of the stipulation is not resettlement thereof but a proceeding to enforce (see generally, Teitelbaum Holdings v Gold, 48 NY2d 51). (Appeal from order of Supreme Court, Erie County, Gossel, J. — set aside settlement.) Present — Hancock, Jr., J. P., Denman, Green, O’Donnell and Pine, JJ.